Citation Nr: 9934088	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for colon cancer.

2.  Whether or not new and material evidence has been 
received to reopen service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from May 1969 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
colon cancer, and denied new and material evidence had been 
received for service connection for a back disorder. 

The issue of service connection for colon cancer will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  In March 1978, the RO denied service connection for a 
back disorder.  The veteran did not appeal that decision.

2.  The evidence received since the RO's unappealed March 
1978 decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.

3.  The veteran's claim for service connection for a back 
disorder is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's March 1978 decision is 
new and material, and the veteran's claim for entitlement to 
service connection for a back disorder has been reopened.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.156(a).

2.  The veteran's claim for service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 1991).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, which are manifested to a degree 
of 10 percent disabling following service. 38 U.S.C.A. 
§§ 1101,1112,1113 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).

The evidence of record at the time of the March 1978 RO 
decision, which denied service connection for aback 
disability may be briefly summarized.  Service Medical 
Records (SMR's) reflect that the veteran was hospitalized in 
July 1969 after fell down a flight of stairs in his barracks.  
The discharge diagnosis was an acute lumbar contusion on his 
right side.  During a July 1969 separation examination, he 
reported low back pain subsequent to an injury last month.  
The examination showed full strength and motion of the 
lumbosacral spine.  The veteran was hospitalized in August 
1969 in conjunction with a medical board evaluation, which 
was convened primarily because of psychiatric problems.  
During his hospitalization he reported a low back muscle 
strain since an accident three weeks earlier.  A physical 
examination showed no abnormality of the back or colon.  It 
was recommended that the veteran be discharged from active 
duty due to schizophrenia and a duodenal ulcer.  He was 
placed on the temporary disability retirement list (TDRL).  
In conjunction with the TDRL he was evaluated in April 1971, 
and October 1972, and April 1974.  These reports show no 
pertinent abnormality.

A VA examination was conducted in February 1970.  An 
examination showed full range of motion of all the joints 
including the spine, without pain, tenderness or crepitation.  
The evaluation showed no evidence of colon cancer.  

In January 1973 the RO denied for service connection for a 
back disorder.  At that time it was reported that there was 
no evidence of a musculoskeletal abnormality on the February 
1970 VA examination.  This rating decision was not appealed.

Of record are VA, military and private medical records 
covering a period of treatment from 1967 to 1976.  These 
records show no pertinent abnormality.  The veteran was 
treated at a VA facility in June 1977 for low back pain, 
which had been present for eight weeks.  

The veteran was hospitalized at a private facility in 
September 1977.  The clinical history revealed that the 
veteran fell down from a second story house in March 1977 
with a resulting injury to his back.  The diagnosis was 
herniated nucleus pulposus, L4-L5, left.  The veteran later 
underwent a partial laminectomy of L4-5 and L5-1.  

A statement in the form of a deposition from the veteran's 
private physician given at a state proceeding was received 
March 1978.  At that time the physician stated that he first 
saw the veteran in August 1977 for low back pain.  At that 
time the veteran stated that he thought the disc was related 
to an injury he had while a member of the Armed Services 
several years previously. 

In March 1978 the RO denied service connection for a back 
disorder.  The veteran did not appeal that determination.  
The March 1978  decision is final.  38 U.S.C.A. § 7105 (West 
1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Records received subsequent to the March 1978 rating decision 
include duplicate service medical records and service 
administrative records.  Also received were VA and private 
medical records covering a period from 1970 to 1998.  
Portions of these records were previously on file.  

The new evidence includes a private x-ray report of the 
lumbar spine dated in March 1970.  The findings were 
interpreted as showing mild narrowing of the L5-S1 
interspace.  He was seen at a VA outpatient clinic in May 
1977 for low back complaints.  At that time he indicated that 
he had a fall in 1969.  Two weeks earlier he had been working 
under a house and began experiencing lumbosacral pain with 
numbness.  Subsequent records show intermittent treatment for 
his low back disorder.  

A hearing was held at the RO in February 1998.  At that time 
he indicated that he believed he fell down some stairs while 
on active duty and injured his back.  He stated that he had 
difficulty remembering because he subsequently underwent 
electroshock therapy.  

A VA examination was conducted in October 1998.  The 
diagnoses included status post laminectomy of the L5-S1 and 
osteoarthritis of the lumbosacral spine.  

To summarize the new evidence submitted after March 1978, 
includes a March 1970 private x-ray report which indicates 
the presence of an apparent abnormality involving the 
lumbosacral spine.  This is less than four months following 
his release from active duty and prior to the reported 1977 
injury.  As such, the Board finds the additional evidence new 
and material and his claim for service connection for a back 
disability has been reopened.

In Elkins v. West, 2 Vet. App. 422 (1999) the Court held that 
in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§  5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Bernard v. Brown, 4 Vet.App. 384 (1994).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam)).

Inn this regard the evidence shows that the veteran did 
sustain a contusion to the back while in active duty.  
Narrowing of the L5-S1 was demonstrated in a private x-ray 
report dated in March 1970, less than four months following 
service.  Subsequent treatment records refect the veteran 
underwent surgery on the low back in 1977.  In view of these 
facts, the Board finds that the claim is well grounded. 

ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a back 
disability is reopened.

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for residuals of 
asbestos exposure, and that the claim has accordingly been 
reopened.  Additionally, the Board has determined that the 
veteran's claim for entitlement to service connection for 
residuals of asbestos exposure is well grounded. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty of the VA to assist veterans 
in the development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), as set forth 
by the Court in Littke v. Derwinski, 1 Vet.App. 90 (1990), 
requires that the VA accomplish additional development of the 
record, to include obtaining the report of an adequate VA 
examination, if it finds that the record currently before it 
is inadequate. The Board is of the opinion that a VA 
examination would be of assistance to the Board in rendering 
a determination in this case.

The service medical records show that the veteran was 
hospitalized from July 8 to July 16, 1969 for an acute lumbar 
contusion.  The only hospital record on file is a brief 
discharge summary.  The Board is of the opinion that an 
attempt should be made to obtain the complete hospital 
records. 

An August 1996 statement from a private physician is to the 
effect that from the veteran's treatment of a GI bleed while 
in service, that he certainly could have had polyps bleeding 
at that time which might have only recently turned cancerous 
and were not completely worked up.  The Board considers this 
statement as raising the issue of service connection for 
polyps.  The Board further finds that this issue is 
intertwined with the issue of service connection for colon 
cancer and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following actions;

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the veteran's low back 
disorder since his release from active 
duty, which have not been previously 
submitted.  He should also be informed 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claim. 

2. The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
service medical records, specifically, 
the treatment records pertaining to the 
veteran's hospitalization in July 1969 at 
Sheppard Air Force Base.

3.  Following this development, a VA 
examination by an orthopedist should be 
conducted in order to determine the 
nature, severity and etiology of any low 
back disability.  All indicated special 
studies deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be furnished to the 
examiner in conjunction with the 
examination.  Following the examination, 
and in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any low back 
disability diagnosed is related to the 
veteran's period of service and whether 
arthritis of the spine, if diagnosed was 
manifested within one year following 
service.  A complete rational for any 
opinion expressed should be included in 
the examination report. 

4.  The RO should adjudicate the issue of 
service connection for polyps.  If the 
benefit sought is not granted, the 
veteran should be notified of that 
decision and of his appellate rights. 

5.  The RO should readjudicate the issues 
in appellate status.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

